Case 1:19-cv-00541-LEW Document 10 Filed 08/04/20 Page 1 of 4               PageID #: 105




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE
U.S. Bank Trust, N.A., as Trustee for        CIVIL ACTION NO: 19-cv-00541-
LSF11 Master Participation Trust             LEW
             Plaintiff

                    vs.

Yau Hung Chan                                RE:
                                             864 Main Street, Calais, ME 04619
              Defendant
Bank of America, N.A., successor by          Mortgage:
merger to FIA Card Services, N.A.            February 7,
                                             2006
              Party-In-Interest              Book 3117, Page 272



                  CONSENT JUDGMENT OF FORECLOSURE AND SALE

      Now comes the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master
Participation Trust, and the Defendant, Yau Hung Chan, and hereby submits this
Consent Judgment of Foreclosure and Sale.

      Count II – Breach of Note, Count III – Breach of Contract, Money Had and
Received, Count IV – Quantum Meruit, and Count V – Unjust Enrichment, are hereby
DISMISSED without prejudice at the request of the Plaintiff. JUDGMENT on Count I
– Foreclosure, is hereby ENTERED as follows:

     1.   If the Defendant or his/her heirs or assigns pays U.S. Bank Trust, N.A., as
          Trustee for LSF11 Master Participation Trust (“U.S. Bank”) the amount
          adjudged due and owing ($249,913.41) within 90 days of the date of the
          Judgment, as that time period is calculated in accordance with 14 M.R.S.A. §
          6322, U.S. Bank shall forthwith discharge the Mortgage and file a dismissal of
          this action on the ECF Docket. The following is a breakdown of the amount
          due and owing:
Case 1:19-cv-00541-LEW Document 10 Filed 08/04/20 Page 2 of 4               PageID #: 106




               Description                      Amount
      Unpaid Principal Balance                     $135,035.62
      Interest                                      $70,164.60
      Late Charges                                   $1,404.47
      Escrow Advances                               $43,308.72
      Grand Total                                  $249,913.41

2.   If the Defendant or his/her heirs or assigns does not pay U.S. Bank the amount
     adjudged due and owing ($249,913.41) within 90 days of the Judgment, as that
     time period is calculated in accordance with 14 M.R.S.A. § 6322, his/her
     remaining rights to possession of the Calais Property shall terminate, U.S. Bank
     shall conduct a public sale of the Calais Property in accordance with 14 M.R.S.A.
     § 6323, disbursing the proceeds first to itself in the amount of $249,913.41 after
     deducting the expenses of the sale, with any surplus to be disbursed pursuant to
     Paragraph 5 of this Judgment, and in accordance with 14 M.R.S.A. § 6324.

3.   Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk, if requested, shall sign a
     certification after the appeal period has expired, certifying that the applicable
     period has expired without action or that the final judgment has been entered
     following appeal.

4.   The amount due and owing is $249,913.41.

5.   The priority of interests is as follows:

     a.)    U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust
            has first priority, in the amount of $249,913.41, pursuant to the subject
            Note and Mortgage.

     b.)    Bank of America, N.A., successor by merger to FIA Card Services, N.A.
            has the second priority behind the Plaintiff pursuant to a Writ of
            Execution, dated January 27, 2012, in the amount of $12,491.29, and
            recorded in the Washington County Registry of Deeds in Book 3822,
            page 272.

     c.)    Yau Hung Chan has the third priority behind the Plaintiff.
  Case 1:19-cv-00541-LEW Document 10 Filed 08/04/20 Page 3 of 4                PageID #: 107
   6.    No public utility easements survive the foreclosure.

   7.    The prejudgment interest rate is 5.875%, see 14 M.R.S.A. § 1602-B, and the
post-judgment interest rate is 8.59%, see 14 M.R.S.A. § 1602-C.

   8. The following information is included in this Judgment pursuant to 14 M.R.S.A. §
2401(3):


                             PARTIES                            COUNSEL
   PLAINTIFF                 U.S. Bank Trust, N.A., as          John A. Doonan, Esq.
                             Trustee for LSF11 Master           Reneau J. Longoria, Esq.
                             Participation Trust                Doonan, Graves & Longoria,
                                                                LLC 100 Cummings Center
                                                                Suite 225D,
                                                                Beverly, MA
                                                                01915
   DEFENDANT
                             Yau Hung Chan                      Law Office of J. Scott Logan,
                                                                LLC 75 Pearl Street, Suite 212
                                                                Portland, ME 04101

   PARTIES-IN-INTEREST
                             Bank of America, N.A.,             Pro Se
                             successor by merger to FIA
                             Card Services, N.A.
                             100 North Tryon Street, Suite
                             170
                             Charlotte, NC 28202


         a)     The docket number of this case is No. 19-cv-00541-LEW.

         b)     All parties to these proceedings received notice of the proceedings in
                accordance with the applicable provisions of the Federal Rules of Civil
                Procedure.

         c)     A description of the real estate involved, 864 Main Street, Calais, ME
                04619, is set forth in Exhibit A to the Judgment herein.

         d)     The street address of the real estate involved is 864 Main Street, Calais,
                ME 04619. The Mortgage was executed by the Defendant on February 7,
                2006. The book and page number of the Mortgage in the Washington
                County Registry of Deeds is Book 3117, Page 272.
Case 1:19-cv-00541-LEW Document 10 Filed 08/04/20 Page 4 of 4              PageID #: 108




      (e) This judgment shall not create any personal liability on the part of the Defendant but
      shall act solely as an in rem judgment against the property, 864 Main Street, Calais, ME
      04619.

Dated: July 5, 2019                          /s/Reneau J. Longoria, Esq.
                                             John A. Doonan, Esq., Bar No. 3250
                                             Reneau J. Longoria, Esq., Bar No.
                                             5746 Attorneys for Plaintiff
                                             Doonan, Graves & Longoria,
                                             LLC 100 Cummings Center,
                                             Suite 225D Beverly, MA 01915
                                             (978) 921-2670
                                             JAD@dgandl.com
                                             RJL@dgandl.com

Dated: June 26, 2019

                                            /s/ J. Scott Logan, Esq.
                                            J. Scott Logan, Esq. on
                                            behalf of Yau Hung Chan
                                            Law Office of J. Scott Logan,
                                            LLC 75 Pearl Street, Suite 212
                                            Portland, ME 04101


SO ORDERED.

Dated this 4th day of August, 2020.



                                       /s/ Lance E. Walker
                                      UNITED STATES DISTRICT JUDGE




                                                                                              A
